98 F.3d 1357
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard W. KOSINSKI, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 96-3302.
United States Court of Appeals, Federal Circuit.
Sept. 16, 1996.

REVIEW REINSTATED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
We treat Richard W. Kosinski's letter dated August 22, 1996 in part as a motion for reconsideration of the court's July 25, 1996 order dismissing his petition for review for failure to pay the filing fee or file a Fed.Cir.R. 15(c) statement concerning discrimination.  Kosinski has now submitted a motion for leave to proceed in forma pauperis (IFP) and a R. 15(c) statement.  Counsel has also responded to the court's August 7, 1996 letter requesting that he provide information about the payment of legal fees, if any, in order to ensure that Kosinski is not seeking relief from court fees while financing other aspects of his case.


2
Counsel states that he has accepted $100 from Kosinski in partial payment of attorney fees.  Counsel states that he will return that sum to Kosinski if its acceptance will render Kosinski ineligible to proceed IFP.  We do not deem such action necessary.  Kosinski's motion for reconsideration is granted, and he may proceed IFP.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Kosinski's motion for reconsideration is granted, the July 25, 1996 order is vacated, the mandate is recalled, and the petition for review is reinstated.


5
(2) Kosinski's motion for leave to proceed in forma pauperis is granted.


6
(3) Kosinski's brief is due within 30 days of the date of filing of this order.